Case: 14-70040      Document: 00513541043         Page: 1    Date Filed: 06/09/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 14-70040                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
MAX ALEXANDER SOFFAR,                                                        June 9, 2016
                                                                           Lyle W. Cayce
              Petitioner - Appellant                                            Clerk

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

              Respondent - Appellee




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:12-CV-3783


Before DENNIS, SOUTHWICK, and HAYNES, Circuit Judges.
JAMES L. DENNIS, Circuit Judge:*
       Max Alexander Soffar was twice convicted of capital murder and
sentenced to death for participating in the robbery and execution-style killing
of three people at a Houston, Texas, bowling alley in 1980. In both trials, the
only evidence linking Soffar to the crimes was his confession to police officers,
raising the possibility that Soffar may have confessed to crimes he did not



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-70040     Document: 00513541043     Page: 2   Date Filed: 06/09/2016


                                  No. 14-70040

commit. In the various proceedings in which Soffar sought relief from his
conviction and sentence, three judges of this court and three judges of the
Texas Court of Criminal Appeals agreed that “[t]here is something very wrong
about this case.” Ex Parte Soffar, No. WR-29,980-03, 2012 WL 4713562, at *2
(Tex. Crim. App. Oct. 3, 2012) (unpublished) (Cochran, J., joined by Johnson
and Alcala, JJ., concurring in denial of state habeas); accord Soffar v. Cockrell,
300 F.3d 588, 613 (5th Cir. 2002) (en banc) (DeMoss, J., joined by Parker and
Dennis, JJ., dissenting) (“I have laid awake nights agonizing over the enigmas,
contradictions, and ambiguities which are inherent in this record.”).
      In 2004, a panel of this court granted Soffar’s first habeas application
under 28 U.S.C. § 2254 and set aside his 1981 conviction. Soffar v. Dretke, 368
F.3d 441, 456, 488-89 (5th Cir.), amended on reh’g in part, 391 F.3d 703 (5th
Cir. 2004).   Soffar was subsequently retried and, again, convicted and
sentenced to death. Soffar exhausted his state court remedies but was denied
relief. He then turned to the federal courts in hopes of obtaining relief. After
the district court denied his new § 2254 application, we granted certificates of
appealability as to three of his claims and scheduled oral argument. However,
on April 24, 2016, three days before oral argument was to take place, Soffar
died of terminal cancer. Although Soffar’s attorneys argue that an extant
controversy remains, we conclude that Soffar’s death moots his federal habeas
corpus claim and therefore we must vacate the district court’s judgment and
remand the case with instruction to dismiss it as moot. The district court’s
judgment is VACATED, and the case is REMANDED to the district court with
direction to dismiss it as moot. See Knapp v. Baker, 509 F.2d 922, 922 (5th Cir.
1975) (citing Gornto v. MacDougall, 482 F.2d 361 (5th Cir. 1973)).




                                        2